 
Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between
China Intelligent Lighting and Electronics, Inc. (“Company”), a Delaware
corporation, and Kui Jiang (“Employee”), effective as of May 5, 2010 (the
“Effective Date”).  (Company and Employee are sometimes referred to herein as
“party” or collectively as the “parties.”)
 
RECITALS
 
WHEREAS, the Company wishes to employ and the Employee has agreed to supply his
service in the capacity of Chief Financial Officer with duties encompassing the
operations of the Company and the Company’s subsidiaries, on the terms and
conditions set out in this Agreement, which shall supersede and replace all
prior written, oral, or implied agreements, if any, between Employee and the
Company; provided, however, the Employee shall remain bound by any
confidentiality, nondisclosure, and invention assignment agreement(s) previously
executed in favor of the Company, to the extent such ancillary agreements exist;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and the continued employment of Employee by the Company under this
Agreement, the parties agree as follows:
 
ARTICLE 1


EMPLOYMENT


Company hereby employs Employee and Employee hereby accepts employment from
Company, effective as of the Effective Date.  Employee agrees to perform the
services and to comply faithfully with his obligations of employment, under the
terms and conditions specified in this Agreement, and pursuant to the policies
and procedures of the Company that may be issued from time to time.


ARTICLE 2
 
TERM
 
Section 2.1  Initial Term and Renewal.  The initial term of this Agreement shall
be for a period of twelve (12) months commencing on the Effective Date (the
“Initial Term”), unless terminated earlier pursuant to the provisions of Article
5 of this Agreement.  This Agreement shall automatically renew for an additional
twelve (12) month period of employment on the expiration date of the Initial
Term (each, a “Subsequent Term”), and on each successive anniversary date
thereafter (each such date, an “Expiration Date”), unless either party gives
written notice to the other party at least thirty (30) days prior to any
Expiration Date that the Agreement is not being renewed and shall terminate on
that Expiration Date, unless terminated earlier pursuant to the provisions of
Article 5 of this Agreement.  The Initial Term and each successive one year
period thereafter during which Employee shall perform services pursuant to this
Agreement shall be referred to herein as the “Term.”
 
-1 of 7-

--------------------------------------------------------------------------------




ARTICLE 3
 
COMPENSATION AND BENEFITS
 
Section 3.1  Base Salary.  For all of the services to be rendered by Employee
hereunder, Company shall pay to Employee an annual base salary of US$48,873
(“Salary”), beginning on the Effective Date of this Agreement.  Any base Salary
payable hereunder shall be paid in accordance with the Company’s regular payroll
practices, as in effect from time to time, and shall be subject to standard
payroll deductions and withholdings as required by applicable law.
 
Section 3.2  Adjustment to Salary.  Employee’s Salary may be changed from time
to time by mutual agreement of the Employee and the Company.  Any such agreement
shall be evidenced by a written amendment of this Agreement and signed by both
parties.
 
Section 3.3  Stock Options.  Subject to approval by the Company’s Board of
Directors, on the pricing date of the Company’s contemplated public offering of
shares of common stock, $0.0001 par value per share (“Common Stock”), on a
registration statement on Form S-1 (File No. 333-164925) (the “Grant Date”),
Employee shall be granted options (the “Options”) to purchase Twenty-Five
Thousand (25,000) shares of Common Stock of the Company with an exercise price
equal to the price of the shares of Common Stock sold in the public
offering.  The Options shall vest according to the following schedule:  25% of
the Options shall vest three (3) months after the Grant Date, 25% of the Options
shall vest six (6) months after the Grant Date, 25% of the Options shall vest
nine (9) months after the Grant Date, and the remaining 25% Options shall vest
twelve (12) months after the Grant Date.  The Options shall expire five (5)
years after the Grant Date, provided, however, that Employee remains
continuously employed by the Company during the applicable five-year period.  In
the event that the Employee is terminated without “Cause” pursuant to Section
5.3 below or the Employee terminates his employment for Good Reason pursuant to
Section 5.1(ii) below, then all Options or shares, as applicable, that are not
vested shall immediately vest on the date of termination.  All options that are
vested at the time of termination of employment must be exercised within thirty
(30) days of termination of employment,  provided, however, that all options may
be immediately cancelled by the Company if Employee terminates his employment
without Good Reason or if Employee’s employment is terminated for “Cause,” as
defined in Section 5.2 below.
 
Section 3.4  Company Paid Holidays.  Employee will be eligible for all Company
paid holidays that are provided to employees of the Company.
 
Section 3.5  Reimbursement of Expenses.  Employee shall be reimbursed for
reasonable travel, hotel, entertainment, and other business related
expenses.  All reimbursement of expenses are subject to the Company’s policies
in effect at the time on pre-approval of certain business expenses and
reimbursement procedures.  Employee shall produce satisfactory supporting
vouchers, receipts, and other documentation in connection with such expenses
before such reimbursement is made in accordance with applicable Company policy.
 
-2 of 7-

--------------------------------------------------------------------------------


 
ARTICLE 4
 
DUTIES AND RESPONSIBILITIES
 
Section 4.1  Duties of Employee.  Employee agrees to serve as Chief Financial
Officer, and will report to the Chief Executive Officer and the Company’s Board
of Directors.  Employee shall perform the duties and functions and have the
responsibilities commensurate with such position as may be assigned from time to
time.  Employee’s duties as Chief Financial Officer shall encompass the
operations of the Company and the Company’s subsidiaries.  Employee shall use
his best skills and ability, consistent with sound business practices, to
faithfully and diligently perform his duties and responsibilities
hereunder.  Employee shall devote his full working time and attention to the
business of the Company and its related entities.
 
During his employment with Company, Employee shall not (i) engage in any other
employment or business opportunity outside of his employment with the Company
that may interfere with his ability to perform his duties under this
Agreement, without the express written authorization of the Company; or (ii)
engage, directly or indirectly, in any other employment, business, commercial,
or professional activity (whether or not pursued for pecuniary advantage) that
is or may be competitive with, or that might create a conflict of interest with,
the business of Company or Company’s related entities or affiliates.


Section 4.2  Compliance with Law.  Employee agrees to comply with any and all
governmental laws, regulations, and policies in connection with his actions as
an employee of the Company.  Employee shall conduct himself in accordance with
the highest business standards as are reasonably and customarily expected of
such position.  Employee agrees to fully cooperate and participate in any
investigation conducted by the Company relating to its interests or as may be
required by applicable law.


Section 4.3  Policies and Procedures.  Employee is expected to abide by all
Company policies and procedures.  Company may issue policies, rules,
regulations, guidelines, procedures or other informational material, whether in
the form of handbooks, memoranda, or otherwise, relating to its employees and
Employee agrees to comply with all such policies applicable to Employee.


Section 4.4  Confidential Information and Trade Secrets.  Employee acknowledges
that, as a condition of his employment hereunder, Employee agrees to execute and
abide by the Company’s confidentiality, non-disclosure, invention assignment,
and similar agreements that are presented to Employee to protect the Company’s
trade secret, proprietary and business interests.  Employee hereby acknowledges
and agrees that such agreements shall survive termination of employment and this
Agreement and shall remain in force following such termination regardless of the
reason for the termination.
 
ARTICLE 5


TERMINATION
 
-3 of 7-

--------------------------------------------------------------------------------


 
Employee’s employment relationship with the Company will terminate upon the
happening of one of the following defined events, which shall effect a
termination of this Agreement on the effective date of any such termination of
employment (the “Termination Date):
 
Section 5.1  The Employee’s Right to Terminate.  The Employee may terminate his
obligations under this Agreement during the Term:
 
(i)           RESERVED.
 
(ii)           Good Reason:  for “Good Reason.”  “Good Reason” shall mean any of
the following, without the Employee’s written consent: (a) upon a material
breach or default of any term of this Agreement by the Company, or (b) any
material reduction in the Employee’s duties, position, authority or
responsibilities with the Company relative to the duties, position, authority or
responsibilities in effect immediately prior to such reduction; provided that
Company has not cured or remedied such Good Reason within fifteen (15) days
after written notice of the Good Reason from the Employee.
 
Section 5.2  The Company’s Right to Terminate for “Cause”.  The Company may
immediately terminate the Employee’s employment for “Cause” under this Agreement
at any time during the Term upon the occurrence of any of the following events:
 
(i)           Employee commits an act or acts of dishonesty, fraud,
embezzlement, or misappropriation of funds or proprietary information in
connection with his employment duties or responsibilities; or
 
 (ii)           Employee’s conviction of, or plea of nolo contendere to, a
felony or a crime involving moral turpitude (other than minor traffic
violations); or
 
(iii)           Employee materially breaches his obligations under this
Agreement, including failure to perform his job duties satisfactorily or failure
to follow Company policies or any directive of the Company; or
 
(iv)           Employee’s willful or gross misconduct in connection with his
employment duties.


Section 5.3  Company’s Right to Terminate Without Cause. The Company may
terminate the Employee’s employment under this Agreement at any time during the
Term at the discretion of the Company, without Cause, after the Employee has
received thirty (30) days prior written notice from the Company.


Section 5.4  Death or Disability.  The Employee’s employment under this
Agreement shall also terminate upon the occurrence of the following:
 
(i)           the Employee’s employment under this Agreement shall automatically
terminate upon the occurrence of the death of the Employee during the Term of
this Agreement; or
 
-4 of 7-

--------------------------------------------------------------------------------


 
(ii)           notice of termination from the Company after the Employee has
become permanently disabled, or disabled for a period exceeding 120 consecutive
days or 120 days calculated on a cumulative basis over any one year period
during the Term of this Agreement, such that Employee is no longer able to
perform the essential functions of his job even with reasonable accommodation
pursuant to applicable law.
 
Section 5.5  Compensation Due to the Employee on Termination. In the event of
the termination of the Employee’s employment under this Agreement pursuant to
any provision as set forth above, the Company shall pay to the Employee on the
date of termination only the amount of Salary pursuant to Section 3.1 of this
Agreement that is earned but unpaid as of the date of termination and any
unreimbursed business expenses incurred as of the termination date pursuant to
Section 3.5 of this Agreement, but Employee shall not be entitled to receive any
other payments, compensation or benefits from the Company under this Agreement.


Section 5.6  Payment in Lieu of Notice.  Company reserves the right (but is not
obligated) to make a payment in lieu of any notice of termination of employment
which Company or Employee is required to give.
 
Section 5.7  Return of Company Property.  Upon the termination of employment for
any reason, Employee shall promptly return to Company any and all equipment or
property owned by Company including, but not limited to, any and all client
materials, copies of documents and photographs, models, prototypes, tools, and
supplies, as well as inventory, records, documents, manuals, reports, customer
lists, operations manuals, and any other written information, records, or books
relating in any manner whatsoever to the business of Company, whether prepared
by Company or otherwise coming into Employee’s possession.
 
ARTICLE 6
 
MISCELLANEOUS
 
Section 6.1  Notices.  Any notice given under this Agreement shall be sufficient
if given in writing and personally delivered or sent by registered or certified
mail, return receipt requested, postage prepaid, to the Company at its principal
place of business or to Employee at his last known residence address.
 
Section 6.2  Governing Law.  This Agreement shall be interpreted, construed, and
governed under and according to the laws of the State of Delaware.
 
Section 6.3  Change, Modification, Waiver.  No change or modification of this
Agreement shall be valid unless it is in writing and signed by each of the
parties hereto.  No waiver of any provision of this Agreement shall be valid
unless it is in writing and signed by the party against whom the waiver is
sought to be enforced.  The failure of a party of insist upon strict performance
of any provision of this Agreement in any one or more instances shall not be
construed as a waiver or relinquishment of the right to insist upon strict
compliance with such provision in the future.
 
-5 of 7-

--------------------------------------------------------------------------------


 
Section 6.4  Entire Agreement.  This Agreement constitutes the entire, final and
complete and exclusive agreement between the parties regarding the subject
matter hereof and supersedes all previous agreements or representations, whether
written, oral or implied, with respect to employment by the Company provided,
however, the Employee shall remain bound by any confidentiality, nondisclosure,
and invention assignment agreement(s) previously executed in favor of the
Company, to the extent such ancillary agreements exist.  There are no terms,
promises, representations, agreements, or understandings between the parties
relating to the subject matter of this Agreement, which are not fully expressed
herein.
 
Section 6.5  Assignability.  This Agreement is personal in nature, and neither
this Agreement nor any part of any obligation herein shall be assignable by
Employee.  The Company shall be entitled to assign this Agreement to any
affiliate or successor of the Company that assumes the ownership or control of
the business of the Company, and the Agreement shall inure to the benefit of any
such successor or assign.
 
Section 6.6  Legal Construction.  If any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.  In addition, if any court of competent jurisdiction
determines that any of the provisions set forth herein are unenforceable because
of the duration or geographic scope of such provision, such court shall have the
power to reduce the duration or scope of such provision as the case may be, to
the extent necessary to render such provision enforceable.
 
Section 6.7  Paragraph Headings.  The paragraph headings used in this Agreement
are included solely for convenience and shall not affect or be used in
connection with the interpretation of this Agreement.
 
Section 6.8  Legal Fees and Costs.  Except as otherwise provided herein, in the
event that any party hereto shall institute any litigation or other proceeding
in order to construe or enforce this Agreement, the prevailing party therein
shall be entitled to recover its reasonable attorney’s fees and costs incurred
in connection therewith.
 
Section 6.9  Interpretation.  This Agreement has been negotiated at arm’s length
and between and among parties sophisticated and knowledgeable in the matters
dealt with in this Agreement.  Accordingly, none of the Parties shall be
presumptively entitled to have any provisions of the Agreement construed against
any of the other Parties in accordance with any rule of law, legal decision, or
doctrine, such as the doctrine of contra proferentem, that would require
interpretation of any ambiguities in this Agreement against the party that has
drafted it.
 
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
-6 of 7-

--------------------------------------------------------------------------------


 
WHEREFORE, the parties hereto have executed this Agreement on the dates
indicated below, to be effective as of the Effective Date, regardless of the
dates actually signed.
 
 
 
 
Dated:  May 5, 2010 
CHINA INTELLIGENT LIGHTING AND ELECTRONICS, INC.
               
 
By:
  /s/  Li Xuemei        Name:  Li Xuemei        Title:   Chief Executive
Officer           

 
 
Dated:  May 5, 2010 
KUI (KEVIN) JIANG
               
 
   /s/  Kui (Kevin) Jiang           

 
-7 of 7-

--------------------------------------------------------------------------------


 